DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.
 

Response to Arguments/Amendment
The amendment to claims 3-5, 13-15, 18, and 19 and cancellation of Claim 12 is acknowledged.
The amendment to Claim 14 overcomes the claim objections. The amendment to Claims 3 and 13 and cancellation of Claim 12 overcomes the 112 rejection.

Applicant's arguments filed 12/1/22 have been fully considered. The arguments are persuasive regarding the method claims; however, but are not persuasive with regards to the devise claims as it is irrelevant how many measurements are used for the claimed apparatus. 

The applicant argues that “performing a minimal number of measurements (two) is highly beneficial to throughput in HVM metrology/process control;” however, this is not explicitly claimed in the apparatus. Using a finite number of performed measurements for a calculation is within the scope of Li. Note that while the cited reference teaches the function of determining the symmetry from two values, it's noted that the total of measurements performed is only the intended use of the apparatus since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987) ; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959). The device claims stand rejected.
The Double patenting rejection and the Claim interpretation under 35 U.S.C. 112(f) have not been challenged and stand.

	

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit,” “measurement configuration,” “optical unit,” and “collection channel” in claims 3-7, 9-17, and 19-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li (Li et al., “Mueller matrix measurement of asymmetric gratings,” J. Micro/Nanolith. MEMS MOEMS 9(4), 041305 (Oct–Dec 2010), provided by applicant).
Regarding Independent Claim 3, Li discloses a method (by means of the device of Fig. 1, but refer to Figs. 1-10 for details of measurement) for use in measuring on patterned samples (Figs. 2 and 7 for example), the method comprising:
performing a first measurement, while applying a first measurement configuration (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so a first measurement is comprised/included in the total number of measurements), on a patterned region of a sample (shown in Fig. 2) and generating a first data piece (Section 2.1, one R(αi) and Mi);
performing, while applying a second measurement configuration , a second measurement (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so a second measurement is comprised/included in the total number of measurements) on the patterned region of the sample (shown in Fig. 2) and generating a second data piece (Section 2.1, another R(αi) and Mi); wherein the first measurement configuration differs from the second measurement by a configuration difference (Section 2.1, the corresponding rotation and Mueller matrices for each optical element); and
determining the symmetry of the one or more patterns based on the first data piece and the second data piece (Section 2.2, Equations 5-7); and
wherein the configuration difference (a) comprises at least a polarization parameter of a collection channel R(αi) and Mi with i = P, A, and C, are the corresponding rotation and Mueller matrices for each optical element, as the analyzer rotates, this is different for the different measurements), and (b) introduces a sensitivity to symmetry of one or more patterns of the patterned region that is higher than the sensitivity to parameters that differ from the symmetry (Section 2.2, Equations 5-7, Figs. 4-5, and 7-10).
Regarding Claim 4, Li discloses the method according to claim 3 wherein the configuration difference comprises introducing a different of ninety degrees between polarization states of detected radiation at the first and second measurements respectively (the analyzer rotates, so there is 90 degrees difference at some point).
Regarding Claim 5, Li discloses the method according to claim 3 wherein the configuration difference comprises facilitating a detection of counterclockwise radiation during one measurement of the first and second measurements and facilitating a detection of clockwise radiation during another measurement of the first and second measurements (the analyzer rotates, so this “facilitates” the claimed difference at some point).
Regarding Claim 6, Li discloses the method according to claim 3 wherein the determining the symmetry of the one or more patterns comprises applying a model-based analysis (a model that describes the periodic arrays of objects. The experimental Mueller matrix elements (first three rows available in our setup) are compared to simulated data using the rigorous coupled wave analysis (RCWA) formulation. The model is adjusted by means of nonlinear regression until an acceptable match is found, last para of 2.1).
Regarding Claim 7, Li discloses the method according to claim 3 wherein the determining the symmetry of the one or more patterns is based on signals obtained during a learning stage (building a model is a learning stage; a model that describes the periodic arrays of objects. The experimental Mueller matrix elements (first three rows available in our setup) are compared to simulated data using the rigorous coupled wave analysis (RCWA) formulation. The model is adjusted by means of nonlinear regression until an acceptable match is found, last para of 2.1).
Regarding Claim 9, Li discloses the method according to claim 3 wherein at least one of the first measurement and the second measurement comprises illuminating the patterned region with polarized radiation (Fig. 1).
Regarding Claim 10, Li discloses the method according to claim 3 wherein the determining of the symmetry of the one or more patterns comprises determining a direction of a symmetry (Fig. 2, δ<0 and δ>0).
Regarding Claim 11, Li discloses the method according to claim 3 wherein the determining of the symmetry of the one or more patterns comprises determining a level of a symmetry (the parameter δswa to quantify the tilting, section 2.2).
Regarding Claim 12, Li discloses the method according to claim 1, wherein the method consists essentially of the performing of the first measurement, the performing of the second measurement (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so a first and second measurements are comprised/included in the total number of measurements) and the determining of the symmetry of the one or more patterns based on the first data piece and the second data piece (Section 2.2, Equations 5-7).

Regarding Independent Claim 13, Li discloses a system (Fig. 1, but refer to Figs. 1-10 for details of measurement) for measurements in a sample (Figs. 2 and 7 for example), the system comprising:
an optical unit that comprises a light source unit (Xe Arc Lamp and D2 Lamp), an illumination channel (from light source to sample, see Fig. 1), a collection channel (from sample to Spectrometer and Cooled CCD Array, see Fig. 1), a detection unit (Spectrometer and Cooled CCD Array) and a polarization unit that comprises a first polarization filter located in the collection channel (Analyzer); wherein the light source unit is configured to illuminate a patterned region of the sample (shown in Fig. 2)  through the illumination channel (see Fig. 1); wherein the detection unit is configured to receive light returned from the patterned region of the sample and propagated through the collection channel (see Fig. 1); wherein the optical unit is configured to (i) perform a first measurement, while applying a first measurement configuration of the optical unit (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so a first measurement is comprised/included in the total number of measurements), on the patterned region of the sample (shown in Fig. 2) and generating a first data piece (Section 2.1, one R(αi) and Mi); and (ii) perform, while applying a second measurement configuration of the optical unit, a second measurement (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so a second measurement is comprised/included in the total number of measurements) on the patterned region of the sample (shown in Fig. 2) and generating a second data piece (Section 2.1, another R(αi) and Mi); wherein the first measurement configuration of the optical unit differs from the second measurement configuration of the optical unit by a configuration difference (Section 2.1, the corresponding rotation and Mueller matrices for each optical element); and
a control unit (implicit) configured to determine a symmetry of one or more patterns of the patterned region of the sample based on data pieces that consist essentially on the first data piece and the second data piece (Section 2.2, Equations 5-7); and
wherein the configuration difference (a) comprises at least a polarization parameter of the collection channel (R(αi) and Mi with i = P, A, and C, are the corresponding rotation and Mueller matrices for each optical element, as the analyzer rotates, this is different for the different measurements), and (b) introduces a sensitivity to symmetry of the one or more patterns of the patterned region that is higher than the sensitivity to parameters that differ from the symmetry (Section 2.2, Equations 5-7, Figs. 4-5, and 7-10).
Regarding Claim 14, Li discloses the system according to claim 13 wherein the configuration difference is a difference of ninety degrees between polarization states of detected radiation at the first and second measurements respectively (the analyzer rotates, so there is 90 degrees difference at some point).
Regarding Claim 15, Li discloses the system according to claim 13 wherein the configuration difference is a facilitation of a detection of counterclockwise radiation during one measurement of the first and second measurements and is a facilitation of a detection of clockwise radiation during another measurement of the first and second measurements (the analyzer rotates, so this “facilitates” the claimed difference at some point).
Regarding Claim 16, Li discloses the system according to claim 13 wherein a determining, by the control unit, of the symmetry of the one or more patterns comprises applying a model-based analysis (a model that describes the periodic arrays of objects. The experimental Mueller matrix elements (first three rows available in our setup) are compared to simulated data using the rigorous coupled wave analysis (RCWA) formulation. The model is adjusted by means of nonlinear regression until an acceptable match is found, last para of 2.1).
Regarding Claim 17, Li discloses the system according to claim 13 wherein a determining, by the control unit, the symmetry of the one or more patterns is based on signals obtained during a learning stage (building a model is a learning stage; a model that describes the periodic arrays of objects. The experimental Mueller matrix elements (first three rows available in our setup) are compared to simulated data using the rigorous coupled wave analysis (RCWA) formulation. The model is adjusted by means of nonlinear regression until an acceptable match is found, last para of 2.1).
Regarding Claim 19, Li discloses the system according to claim 13 wherein the polarization unit comprises a second polarization filter located in the illumination channel (polarizer, or compensator) and wherein at least one of the first measurement and the second measurement comprises illuminating, by the optical unit, the patterned region with polarized radiation (Fig. 1).
Regarding Claim 20, Li discloses the system according to claim 13 wherein the control unit is configured to determine a direction of a symmetry (Fig. 2, δ<0 and δ>0).
Regarding Claim 21, Li discloses the system according to claim 13 wherein the control unit is configured to determine a level of a symmetry (the parameter δswa to quantify the tilting, section 2.2).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 9, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. US 10,876,959 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of US 10,876,959 B2 are much narrower than the current claims and consequently cover all the current claim limitations.
Claims 4-7, 10, 11, 14-17, and 19 are rejected on the ground of nonstatutory double patenting as being obvious over Claim 1 of U.S. Patent No. US 10,876,959 B2 in view of Li (Li et al., “Mueller matrix measurement of asymmetric gratings,” J. Micro/Nanolith. MEMS MOEMS 9(4), 041305 (Oct–Dec 2010), provided by applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of US 10,876,959 B2 are much narrower than the current claims and consequently cover all the current claim limitations.

Allowable Subject Matter
Claims 3-7 and 9-11 would be allowable if rewritten or amended to overcome the Double Patenting Rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 would be allowable because the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for use in measuring of a sample, the method consisting essentially of specific step, consequently excluding the repetition of the steps in combination with the rest of the limitations of the above claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,734,968 B1, US 6,804,003 B1, US 2009/0103093 A1, US 2011/0109906 A1, and US 2013/0070234 A1 provide examples of the equivalence of different polarization configuration in ellipsometry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877